t c summary opinion united_states tax_court timothy robert holmes petitioner v commissioner of internal revenue respondent docket no 25078-11s filed date robert g nassau and e peter frick for petitioner luanne s dimauro and debra lynn reale for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to two dependency_exemption deductions whether petitioner may claim head_of_household filing_status whether petitioner is entitled to an earned_income_credit of dollar_figure and whether petitioner is entitled to an additional_child_tax_credit of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york petitioner and his former wife were married on date their daughter g was born date petitioner and his former wife separated in date shortly after the separation petitioner and his former wife began to share custody of g the parties agree that if the court rules in favor of respondent petitioner will be entitled to an earned_income_tax_credit of dollar_figure with a resulting deficiency of dollar_figure on date the state of new york family court county of wayne issued an order of visitation and custody court order giving petitioner and his former wife joint custody of g with primary physical residency to be with petitioner’s former wife and granting petitioner reasonable and liberal rights of visitation with the minor child as can be agreed upon between the parties all holidays shall be split between the parties as can be agreed upon between petitioner and his former wife on date petitioner’s former wife gave birth to their son o petitioner and his former wife were divorced in in a findings_of_fact and conclusions of law ancillary relief filed date by the state of new york supreme court county of wayne the court stated that the parties petitioner and his former wife agreed that the terms of the previous court order giving the former wife primary custody of g remain in effect and that petitioner and his former wife shall share joint custody of the parties’ son o with the mother having primary physical residency petitioner was given reasonable and liberal visitation as can be mutually agreed upon between the parties during petitioner and his former wife shared custody of g and o however in their testimony they disagreed about the number of days in that g and o spent at their respective homes neither petitioner nor his former wife had written records showing the days that g and o spent at their respective residences discussion the statutory requirements for dependency_exemptions head_of_household filing_status earned_income_credit and additional_child_tax_credit are interrelated see sec_151 sec_152 sec_1 b we need not discuss all of the statutory requirements because the parties are in agreement that petitioner meets all of the statutory requirements but one the only disputed requirement which controls each of the issues is whether petitioner and his two children had the same principal_place_of_abode for more than one-half of the taxable_year see sec_152 at trial petitioner testified that during he shared custody of his two children with his former wife he testified that their arrangement was to evenly divide the number of nights that the children would spend with each parent and that during odd numbered years such as the children would spend holidays with him he also testified that during the children spent two weeks with for a more complete explanation of the statutory requirements for each of the issues see watley v commissioner tcmemo_2012_240 him while his former wife was on vacation petitioner argues that during the children spent at least nights with him petitioner’s former wife testified that during the children primarily lived with her but that petitioner had the children every other weekend from friday night to p m monday and that on opposite weeks petitioner had the children on monday nights she acknowledged that in odd numbered years such as petitioner had the children on holidays she also testified that in petitioner had the children during the time she took a one-week vacation if petitioner’s former wife’s testimony is correct the children’s principal_place_of_abode during was with her the parties agree that petitioner bears the burden_of_proof see rule a welch v helvering 209_us_111 petitioner and his former wife both appeared credible during their testimony if their testimony were the only evidence in the record the evidence would be in equipoise and the party with the burden_of_proof would lose however in this case we also have two court orders that gave primary custody to petitioner’s former wife we find this to be sufficient to tilt the evidence against petitioner we find that neither g nor o had the same principal_place_of_abode as petitioner during to reflect the foregoing decision will be entered for respondent for a deficiency of dollar_figure
